DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 4-8, 11-15, 18-22, 24, 25, 27, 28, and 30-32 are pending.
Claims 1, 4-8, 11-15, 18-22, 24, 25, 27, 28, and 30-32 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 October 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
It is brought to the Applicant’s attention that a product by process claim is examined for novelty and obviousness of the claimed product only, and that no consideration is given to the novelty or obviousness of the method of making the claimed product.  See M.P.E.P. 2113.
The limitation in independent claims 1, 8, and 15 of “a continuous text string having a plurality of textual segments based on copy number analysis of a patient sample…wherein the copy number analysis is not generated using sequence reads” is interpreted as a data product by process limitation to the text string having a plurality of textual segments based on copy number analysis of a patient sample. No consideration has been given to whether the data is generated using sequence reads. In the applicant’s remarks received 14 October 2021 the applicants point to Figure 3 of the specification as illustrating an example of the claimed limitation of the data in the computer file of claim 1 that is parsed and used to generate the data 
Claim Rejections - 35 USC § 103
The rejection of claims 1, 4-8, 11-15, and 18-29 under 35 U.S.C. 103 as being unpatentable over Devogelaere et al. in view of Abyzov et al. in view of Fan et al. in view of Zhang in view of Hansen in view of Pabinger et al. in view of Jones et al. in the Office action mailed 17 June 2021 is withdrawn in view of the amendment received 14 October 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The pending claims are patent-eligible under 35 U.S.C. 101 because the claims include a practical application of organizing human activity analogous to Example 42 of subject matter eligibility examples published by the Office.
The pending claims are nonobvious in view of the limitation in independent claims 1, 8, and 15 requiring a continuing text string comprising chromosome number, cytoband information, a copy number parameter, and nucleotide position termini. The applicants arguments concerning a copy number analysis not generated using sequence reads is not persuasive for the reasons discussed in the claim interpretation section above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN S BRUSCA/         Primary Examiner, Art Unit 1631